Citation Nr: 1534236	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for lumbar degenerative disc disease, evaluated as 20 percent disabling from January 18, 2013, and as 10 percent disabling prior to that date.  

2.  Entitlement to an increased rating for otosclerosis with bilateral hearing loss, evaluated as 10 percent disabling from February 20, 2013, and as noncompensable prior to that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied increased ratings for lumbar degenerative disc disease and for otosclerosis with bilateral hearing loss.  The case was certified to the Board by the RO in Cleveland, Ohio.  

Throughout the appeal period, the Veteran has reported pain and numbness in his hips and legs and argued that his rating was inadequate because it did not consider these complaints.  In October 2012, the RO granted separate 10 percent ratings for lumbar sciatica of the right and left lower extremities associated with degenerative disc disease.  In August 2013, the RO increased the rating for lumbar sciatica of the right lower extremity to 20 percent effective January 18, 2013; and continued the 10 percent rating for lumbar sciatica of the left lower extremity.  

Pursuant to the rating schedule, neurologic abnormalities related to the spine are to be separately evaluated.  See 38 C.F.R. § 4.71a, General Rating Formula for Rating Diseases and Injuries of the Spine, Note (1) (2014).  The above issues were separately rated and the Veteran did not disagree with those decisions.  Under these circumstances, the Board does not consider the lower extremity issues as part of the current appeal.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to an increased rating for otosclerosis with bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period prior to January 18, 2013, the Veteran's lumbar degenerative disc disease is not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  For the period beginning January 18, 2013, the Veteran's lumbar degenerative disc disease is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  For the period prior to January 18, 2013, the criteria for a rating greater than 10 percent for lumbar degenerative disc disease are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  

2.  For the period beginning January 18, 2013, the criteria for a rating greater than 20 percent for lumbar degenerative disc disease are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5243.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in October 2009, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of the information he was responsible for providing and notice of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in the October 2014 supplemental statement of the case.  

VA also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical center records, private medical records, and Social Security Administration records.  The Veteran has not identified additional records that need to be obtained.  The Veteran was provided VA spine examinations in October 2009 and January 2013.  The examinations contain findings sufficient for rating purposes and additional examination is not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2014).  

Analysis

In June 1990, the RO granted service connection for low back pain and assigned a noncompensable rating from February 1, 1990.  In October 2003, the rating was increased to 10 percent from April 25, 2003.  In September 2009, the Veteran filed a claim for increase.  In March 2010, the RO continued a 10 percent rating for degenerative disc disease (also claimed as lumbar spine with right flank pain and numbness and previously addressed as low back pain).  The Veteran disagreed with the rating and perfected this appeal.  In March 2013, the rating was increased to 20 percent effective January 18, 2013, resulting in staged ratings.  

In the January 2015 Appellant's Brief, the Veteran argued that since the beginning of the appeals process, his symptoms have more closely approximated the criteria for a 40 percent rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO rated the Veteran's lumbar spine disability pursuant to Diagnostic Code 5243, which addresses intervertebral disc syndrome (IVDS).  Under this provision, IVDS is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran underwent a VA spine examination in October 2009.  He reported stiffness, weakness, spasms, and pain in the lumbar spine.  The pain occurred daily with moderate severity.  He denied flare-ups and there were no incapacitating episodes or limitations with walking.  On physical examination, posture and gait were normal.  There were no abnormal spinal curvatures or ankylosis.  Objectively, there was guarding of the thoracic sacrospinalis, but no spasm, atrophy, pain with motion, tenderness or weakness.  The guarding was not severe enough to be responsible for any abnormal gait or abnormal spinal contour.  Muscle strength was 5/5 in the lower extremities without any muscle atrophy.  Range of motion of the thoracolumbar spine was flexion 0 to 80 degrees; extension 0 to 25 degrees; left and right lateral flexion 0 to 25 degrees; and left and right lateral rotation 0 to 25 degrees.  There was pain on motion and following repetitive motion, but no additional limitations.  X-rays showed diffuse degenerative disease, more advanced L4-S1.  The examiner stated that there were effects on usual daily activities ranging from mild to moderate.  

VA records show the Veteran underwent a physical therapy consult in December 2010.  The Veteran complained of pain in the thoracic lumbar area.  Objectively, gait was normal and active range of motion was within functional limits in all extremities and the trunk.  Sensation was normal, but there was muscular tension.  A stretching/strengthening home exercise program and moist heat were recommended.  

On physical therapy consult in April 2011, the Veteran complained of mostly a constant aching pain in the lower back and there were times he could hardly get out of bed.  Objectively, trunk range of motion was generally noted to be within functional limits with complaints of pain on extension and left lateral flexion more than other movements.  The Veteran was to continue independently with a TENS unit and moist heat.  On evaluation in July 2012, trunk range of motion was again noted to be within functional limits and no significant gait deviation was noted.  

The Veteran most recently underwent a VA spine examination on January 18, 2013.  He reported that flare-ups impact the function of his back due to pain.  Range of motion was forward flexion to 40 degrees with pain beginning at 40 degrees; extension to 20 degrees with pain beginning at 20 degrees; right and left lateral flexion to 20 degrees with pain beginning at 20 degrees; and right and left lateral rotation to 20 degrees with pain beginning at 20 degrees.  The Veteran was able to perform repetitive use testing with no additional limitation in range of motion.  There was functional loss due to less movement than normal, weakened movement, pain on movement, and interference with sitting, standing and/or weightbearing.  The Veteran had localized tenderness to palpation and guarding or muscle spasm severe enough to result in an abnormal gait.  Muscle strength testing was 5/5 in the lower extremities without muscle atrophy.  The examiner indicated that there was intervertebral disc syndrome but no incapacitating episodes over the past 12 months.  The Veteran did not need any assistive devices.  The spine condition did impact his ability to work because his pain increased upon sitting, climbing and lifting.  

On review, the criteria for a rating greater than 10 percent are not met prior to January 18, 2013.  Evidence prior to this date showed forward flexion greater than 60 degrees; the combined range of motion of the thoracolumbar spine was greater than 120 degrees; and there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The criteria for a 20 percent rating are simply not met until January 18, 2013, the date of the VA examination showing forward flexion to 40 degrees (greater than 30 degrees but not greater than 60 degrees).  

For the period beginning January 18, 2013, the criteria for a rating greater than 20 degrees are also not met or more nearly approximated.  That is, forward flexion of the thoracolumbar spine is not shown to be 30 degrees or less and there is no evidence of ankylosis.  

In making the above determinations, the Board has considered the Veteran's statements regarding pain and functional impairment.  The Veteran is competent to report his low back symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  The Veteran's subjective complaints, however, do not outweigh the objective evidence and the Board does not find adequate pathology to support higher ratings based on functional impairment due to pain on motion or other factors.  Additionally, higher ratings are not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes as there is no evidence of incapacitating episodes as defined by VA regulation.  There is also no basis for assigning further staged ratings.  

As set forth above, the Veteran is receiving separate evaluations for lumbar sciatica of the lower extremities.  There is no indication of any other associated neurologic abnormalities and additional ratings are not warranted.  

Finally, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic code allows for rating based on limitation of motion or incapacitating episodes and contemplates functional impairment due to pain on motion and other factors.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to his low back disability, the Veteran is service-connected for posttraumatic stress disorder, lumbar sciatica of the lower extremities, tinnitus, right hip strain, otosclerosis with bilateral hearing loss, and left knee pain.  The only issue being decided at this time is the evaluation for the service-connected low back disability.  Accordingly, that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal. 

In this case, in August 2014, the Veteran submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, wherein he indicated that he could not work because of dementia secondary to PTSD.  In February 2015, the RO denied the claim.  Under these circumstances, the Board declines to infer an additional TDIU claim pursuant to Rice. 



ORDER

For the period prior to January 18, 2013, a rating greater than 10 percent for lumbar degenerative disc disease is denied.

For the period from January 18, 2013, a rating greater than 20 percent for lumbar degenerative disc disease is denied.  


REMAND

In March 2010, the RO continued a noncompensable rating for otosclerosis with bilateral hearing loss.  The Veteran disagreed with the rating and perfected this appeal.  In March 2013, the RO increased the rating to 10 percent effective February 20, 2013.  

The Veteran underwent VA examinations in October 2009 and February 2013.  In January 2015, the representative argued that the Veteran's hearing loss had worsened and he cannot hear sounds or differentiate competing sounds.  Given these contentions and the length of time since the last examination, the Board finds that additional examination is warranted.  See 38 C.F.R. § 3.327 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).

Review of VA records shows that the Veteran was seen in the audiology clinic on several occasions and audiograms and speech discrimination testing were conducted.  The actual audiometric findings are not set specifically set forth and some of the records indicate "[a]n audiogram was recorded at this visit and is viewable via the TOOLS menu of CPRS, under 'AUDIOGRAM DISPLAY.'"  Further, it is not clear whether the speech discrimination testing was conducted using the Maryland CNC word list.  Additional development is needed to determine whether these records contain findings adequate for rating purposes.  See 38 C.F.R. § 4.85(a) (2014); Savage v. Shinseki, 24 Vet. App. 259 (2011). 


Accordingly, the case is REMANDED for the following action:

1.  Request the VA audiogram reports for testing conducted on the following dates: March 29, 2008; May 8, 2009; September 16, 2009; April 27, 2011; September 9, 2011; and May 29, 2012.  Additionally, verify whether speech discrimination testing was conducted with the Maryland CNC word list.  

2.  Thereafter, schedule the Veteran for a VA audiometric examination to determine the current nature and severity of service-connected otosclerosis with bilateral hearing loss.  The electronic claims folder must be available for review.  

In accordance with the latest worksheet for rating hearing loss, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his hearing impairment.  A complete rationale for any opinion expressed must be provided.

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to an increased rating for otosclerosis with bilateral hearing loss, evaluated as 10 percent disabling from February 20, 2013, and as noncompensable prior to that date.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


